In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
Nos. 15-3575 & 15-3581
UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,

                               v.

THOMAS CURETON,
                                            Defendant-Appellant.
                    ____________________

        Appeals from the United States District Court for the
                    Southern District of Illinois.
    Nos. 10-CR-30106 & 10-CR-30200 — David R. Herndon, Judge.
                    ____________________

ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
                   DECIDED APRIL 10, 2018
                   ____________________

   Before EASTERBROOK, KANNE, and HAMILTON, Circuit
Judges.
    PER CURIAM. In his third round of appeals, we aﬃrmed de-
fendant Cureton’s convictions and sentences for using a ﬁre-
arm during a crime of violence and related crimes. United
States v. Cureton, 845 F.3d 323 (7th Cir. 2017). The Supreme
Court remanded for reconsideration in light of Dean v. United
States, 137 S. Ct. 1170 (2017), which disapproved our circuit
2                                       Nos. 15-3575 & 15-3581

precedents such as United States v. Roberson, 474 F.3d 432 (7th
Cir. 2007), barring judges sentencing defendants under 18
U.S.C. § 924(c) and other crimes from considering the manda-
tory minimum sentence under § 924(c) when deciding the
sentences for other crimes.
    We then remanded to the district court for the limited pur-
pose of giving that court an opportunity to determine
whether it would have imposed the same sentence on Cu-
reton, now knowing that in light of Dean, it may consider the
mandatory sentence under § 924(c) when deciding the sen-
tences for other crimes. United States v. Cureton, 882 F.3d 714
(7th Cir. 2018). The district court solicited and reviewed briefs
from the parties and acted promptly.
   On March 21, 2018, the district judge issued an order ex-
plaining that he saw no basis for reducing Cureton’s sentence.
Judge Herndon quoted his own comments in resentencing
Cureton and Judge Murphy’s comments at Cureton’s original
sentencing. Both judges focused on the extraordinary vicious-
ness of Cureton’s crimes, including the kidnapping and tor-
ture of the woman who was his victim. The order on limited
remand referred to Cureton’s “extreme” capacity for “vio-
lence and depravity” and said that any lower sentence would
not be suﬃcient to serve the purposes of 18 U.S.C. § 3553(a).
    The district court has complied with the terms of our lim-
ited remand. We see no need for further proceedings in this
case on the subject of Dean. The judgments of the district
court, including the 444-month total term of imprisonment,
are
                                                   AFFIRMED.